Mr. Justice Aldrey
delivered the opinion of the court.
This is a petition in certiorari addressed to this court. The petitioner brought in the Municipal Court of Cabo Rojo an action of debt to recover the sum of $283.50. The defendant opposed it and September 6, 1927, was set for the trial. The attorney for the plaintiff appeared, but did not offer any evidence, whereupon judgment was rendered on the same day dismissing the complaint. No notice of that judgment was given to the plaintiff or to its attorney and twenty-three days later an appeal was taken to the District Court of Mayagüez in which a transcript of the record was filed for the purposes of the appeal within the following twenty days. The appellee thereupon moved for the dismissal of the appeal on the ground that as the attorney for the plaintiff was present when the judgment was rendered, it was unnecessary to give him notice of it and the appeal should have been taken within ten days from the 6th of September when the judgment was rendered, and that consequently the transcript *454of the record was filed out of time. The district court dismissed the appeal and this is an appeal from that order.
It was field in Heirs of Rivera Colón v. Municipal Court, ante, page 154, that notwithstanding the presence of the attorney in court when judgment is rendered against him, fie should be given notice of the judgment under the imperative provisions of Act No. 13 of 1917, vol. 2, p. 224. And in Rodríguez v. District Court, 31 P.R.R. 285, in which the losing party was not given notice of the judgment and appealed therefrom ten days after its rendition, the order of the district court dismissing that appeal was reversed.
In conformity with those judgments the order appealed from must be set aside and the case remanded to the district court for further proceedings.